Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/615,759 ANCHOR ASSEMBLY filed on 11/21/2019.  Claims 1, 3-6, 8-18, 20, 21 and 23-25 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach that the base portion has a cover member mounted on the base and the cover member extends over the cavity in combination with an anchor having a body defining a cavity, and a reinforcing member extending through the cavity and outwardly from the body, and the anchor assembly having an insertion device insertable into the cavity, the insertion device comprising a securing member movable between securing and non-securing positions wherein the cover member cooperates with the securing member to urge the securing member towards a securing position of the securing member when the insertion device is inserted into the cavity; wherein, when the movable securing member is in the securing position in the cavity, the securing member can engage the reinforcing member to secure the insertion device to the anchor.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/17/21